DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/20/21 has been entered.

Response to Amendment
The amendment filed 8/20/21 has been entered.  Claims 1-18, and 20-39 remain pending in the application, Claim 19 has been canceled, and Claims 40-42 are new.  Applicant’s amendments to the claims have overcome the objection previously set forth in the Final Office Action mailed 2/23/21.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-18 under Johnson have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Johnson in view of Grote below.
Applicant’s arguments with regard to Claims 20 and 30 are not persuasive.  The arguments are all regarding functional language from the claims and not the structure.  "While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114).the shift in the peaks in the transmission or reflection spectrum is caused by the different refractive indices of the materials used, and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). Absence a difference in the structural limitations of the claims, it appears that Johnson is capable of performing all the same functions.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-18, 20, 25-35, and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2014/0125991), previously cited, in view of Grote et al (US 2015/0153512). 
Regarding Claim 1: Johnson teaches an optical device configured to monitor the wavelength of incident light (fig 4) comprising: a first etalon (372) comprising a first reflector (378) and a second reflector (380) and an optical cavity there between (372) the optical cavity of the first etalon having a first optical path length and comprising a first material wherein a transmission spectrum of the first etalon has a plurality of peaks (¶55); a second etalon (376) comprising a first reflector (378) and a second reflector (380) and an optical cavity there between (376) the optical cavity of the second etalon having a second optical path length and comprising a second material wherein a transmission spectrum of the second etalon has a plurality of peaks (¶54-56 and 62); and an optical element configured to direct a first portion of the incident light to the first etalon and a second portion of the incident light to the second etalon (400), and wherein said first optical path length and second optical path are configured so as to provide a phase shift between the plurality of peaks in the transmission spectrum of the first etalon and the second etalon (¶62, fig 4).  Johnson does not specifically teach wherein at least one of (i) a group refractive index or an 
Regarding Claims 2-4: Johnson in view of Grote discloses the invention as described in Claim 1 but does not specifically teach the phase shift being greater than 0 degrees and less than or equal to about 20 degrees, greater than or equal to 70 degrees and less than or equal to about 110 degrees, or greater than or equal to 160 degrees and less than or equal to 200 degrees. However, Johnson teaches the ability to temperature tune the system and change the phase of one signal with respect to the other (¶62).  The decision to make the phase shift within the claimed ranges is a design choice for optimization.  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber
Regarding Claim 5: Johnson in view of Grote discloses the invention as described in Claim 1 and  Johnson further teaches a temperature control system (190) configured to change the temperature of at least one of the first or second etalon (¶59). 
Regarding Claim 6: Johnson in view of Grote discloses the invention as described in Claim 5 and  Johnson further teaches a temperature control system (190) configured to change the temperature of the first and second etalon (¶59).
Regarding Claim 7: Johnson in view of Grote discloses the invention as described in Claim 5 and  Johnson further teaches wherein the temperature control system further comprises a thermoelectric cooler thermally coupled to at least one of the first etalon or second etalon (450, ¶59). 
Regarding Claim 8: Johnson in view of Grote discloses the invention as described in Claim 7 and  Johnson further teaches a temperature sensor thermally coupled to at least the first etalon or the second etalon (392, ¶59). 
Regarding Claim 9: Johnson in view of Grote discloses the invention as described in Claim 8 and  Johnson teaches the temperature control system further comprising a temperature controller configured to control the thermoelectric cooler based on information from the temperature sensor (¶59). 
Regarding Claim 11: Johnson in view of Grote discloses the invention as described in Claim 1 and  Johnson further teaches a thermal base (366) where the first and second etalons are disposed on the thermal base (fig 4). 
Regarding Claim 12: Johnson in view of Grote discloses the invention as described in Claim 11 and  Johnson further suggests that the thermal base comprises a thermally conductive material (¶59 and 66, it would not work if the bench was not thermally conductive).  
Regarding Claim 13: Johnson in view of Grote discloses the invention as described in Claim 11 and  Johnson further teaches wherein the thermal base is thermally coupled to a thermoelectric cooler (450) and a thermal sensor (392, ¶59 and 66, it wouldn’t work if the bench wasn’t thermally coupled).  
Regarding Claim 14
Regarding Claim 15: Johnson in view of Grote discloses the invention as described in Claim 5 and  Johnson further teaches wherein the temperature control system is configured to change the phase shift between the plurality of peaks in the transmission spectrum of the first etalon and the plurality of peaks in the transmission spectrum of the second etalon by changing the temperature of at least one of the first and second etalon to increase wavelength sensitivity or wavelength resolution of the optical device (¶62).
Regarding Claim 16: Johnson in view of Grote discloses the invention as described in Claim 1 and  Johnson further teaches a first photodetector configured to measure light reflected from the first etalon (386) and a second photodetector configured to measure light reflected from the second etalon (390).  
Regarding Claim 17: Johnson in view of Grote discloses the invention as described in Claim 1 and  Johnson further teaches a first photodetector configured to measure light transmitted from the first etalon (386) and a second photodetector configured to measure light transmitted from the second etalon (390).  
Regarding Claim 18: Johnson in view of Grote discloses the invention as described in Claim 1 and  Johnson further teaches a first photodetector configured to measure light transmitted from the first etalon (386) and a second photodetector configured to measure light reflected from the second etalon (390).  
Regarding Claim 20: Johnson teaches an optical device configured to monitor the wavelength of incident light (fig 4) comprising: a first optical cavity (372) comprising a first material (¶55), the first optical cavity bound by a pair of reflective surfaces (378, 380) configured to receive light at a first angle of incidence (fig 4, 0 degrees); a second optical cavity (376) comprising a second material different from the first material (¶54-56 and 62), the second optical cavity bound by a pair of reflective surfaces (378, 380) configured to receive light at a second angle of incidence (fig 4, 0 degrees); an optical element configured to direct a first portion of the incident light to the first optical cavity and a second portion of the incident light to the second optical cavity (400), a first photodetector disposed with respect to the first optical cavity to receive light therefrom (386); and a second photodetector disposed with respect to the second optical cavity to receive light therefrom (390), wherein an optical path length of the first optical cavity and an 
"While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). Absence a difference in the structural limitations of the claims, it appears that Johnson is capable of performing all the claimed functions.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding Claim 25: Johnson in view of Grote discloses the invention as described in Claim 20 and Johnson further teaches a temperature controller (190) configured to change the temperature of at least one of the first or second optical cavity (¶59). 
Regarding Claim 26: Johnson in view of Grote discloses the invention as described in Claim 20 and Johnson further teaches wherein the first optical cavity and the second optical cavity are disposed on a thermal base (366).  
Regarding Claim 27: Johnson in view of Grote discloses the invention as described in Claim 26 and Johnson further teaches a temperature sensor thermally coupled to the thermal base (392); a 
Regarding Claim 28: Johnson in view of Grote discloses the invention as described in Claim 27 and Johnson further teaches wherein the temperature controller is configured to change the temperature of the thermal base from a first temperature to a second temperature (¶59, 62). 
Regarding Claim 29: Johnson in view of Grote discloses the invention as described in Claim 28 and Johnson further teaches wherein a thermal response of the first material is different from a thermal response of the second material such that the plurality of peaks in the transmission spectrum of the first optical cavity are further shifted with respect to a plurality of peaks in the transmission spectrum of the second optical cavity in wavelength space in response to a change in temperature of the thermal base from the first temperature to the second temperature (¶62). In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  This is a function of the material chosen. 
Regarding Claim 30: Johnson teaches an optical device configured to monitor the wavelength of incident light (fig 4) the optical device comprising: a first optical cavity comprising a first material (372, ¶55), the first optical cavity bound by a pair of reflective surfaces (378, 380); a second optical cavity (376) comprising a second material different from the first material (¶62) the second optical cavity bound by a pair of reflective surfaces (378, 380); an optical element configured to direct a first portion of the incident light to the first optical cavity and a second portion of the incident light to the second optical cavity (400), a first photodetector disposed with respect to the first optical cavity to receive light therefrom (386); a second photodetector disposed with respect to the second optical cavity to receive light therefrom (390); and a temperature controller (190) configured to change the temperature of at least one of the first or second optical cavity (¶59), wherein a plurality of peaks in the transmission or reflection spectrum of the first optical cavity are shifted with respect to a plurality of peaks in the transmission of the second optical cavity by a phase shift (this is a function of the first and second material being different, ¶62).  Johnson does not specifically teach that the phase shift is constant over the operating wavelength.  However, in a similar field of endeavor Grote teaches the use of two optical cavities with different materials in them with 
"While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  See MPEP § 2113;  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original, MPEP §2114). Absence a difference in the structural limitations of the claims, it appears that Johnson is capable of performing all the claimed functions.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding Claim 31: Johnson in view of Grote discloses the invention as described in Claim 30 and Johnson  further teaches wherein a plurality of peaks in the transmission spectrum of the first optical cavity are shifted with respect to a plurality of peaks in the transmission spectrum of the second optical cavity in wavelength space in response to a change in temperature of at least one of the first and second optical cavity (¶62). In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  
Regarding Claim 32: Johnson in view of Grote discloses the invention as described in Claim 30 and Johnson further teaches wherein the first optical cavity and the second optical cavity are disposed on a common thermal base (366). 
Regarding Claim 33
Regarding Claim 34: Johnson in view of Grote discloses the invention as described in Claim 33 and Johnson further teaches wherein the temperature controller (190) is configured to provide signals to the thermoelectric cooler (450) to maintain the common thermal base (366) at a common temperature such that the first optical cavity and the second optical cavity are maintained at the common temperature (¶59, 64).  
Regarding Claim 35: Johnson in view of Grote discloses the invention as described in Claim 1 and Johnson further teaches wherein the optical element configured to direct a first portion of the incident light to the first etalon and a second portion of incident light to the second etalon comprises a beam splitter (¶65).  
Regarding Claim 38: Johnson in view of Grote discloses the invention as described in Claim 20 and Johnson further teaches wherein the optical element configured to direct a first portion of the incident light to the first optical cavity and a second portion of incident light to the second optical cavity comprises a beam splitter (¶65).  
Regarding Claim 39: Johnson in view of Grote discloses the invention as described in Claim 30 and Johnson further teaches wherein the optical element configured to direct a first portion of the incident light to the first optical cavity and a second portion of incident light to the second optical cavity comprises a beam splitter (¶65).  
Regarding Claim 40: Johnson in view of Grote discloses the invention as described in Claim 1 and Grote further teaches an operating wavelength of 1550 nm (¶12).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try the operating wavelength of Grote with a reasonable expectation of success because refractive index is a function of wavelength (¶12). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955).     
Regarding Claim 41: Johnson in view of Grote discloses the invention as described in Claim 20 and Grote further teaches an operating wavelength of 1550 nm (¶12).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try the operating wavelength of Grote with a reasonable expectation of success because refractive index is a function of wavelength (¶12). Further, it In re Aller, 105 USPQ 233 (C.C.P.A. 1955).     
Regarding Claim 42: Johnson in view of Grote discloses the invention as described in Claim 30 and Grote further teaches an operating wavelength of 1550 nm (¶12).  It would have been obvious to one of ordinary skill in the art before the effective filing date to try the operating wavelength of Grote with a reasonable expectation of success because refractive index is a function of wavelength (¶12). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955).     

Claims 10, 21, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2014/0125991), previously cited, in view of Grote et al (US 2015/0153512), in further view of McDonald et al (US 2002/0172239), previously cited.  
Regarding Claim 10: Johnson in view of Grote discloses the invention as described in Claim 8 but does not specifically teach the temperature sensor being a thermistor or thermocouple.  However, in a similar field of endeavor, McDonald teaches the use of a thermistor as a temperature sensor (¶84).  It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Johnson and Grote with the thermistor of McDonald for the purpose of monitoring the temperature (¶84).  
Regarding Claim 21: Johnson in view of Grote discloses the invention as described in Claim 20 but does not specifically teach wherein the location of the maxima of the plurality of peaks in the transmission or reflection spectrum of the second optical cavity coincide with the location of the plurality of peaks in the transmission or reflection spectrum of the first optical cavity having a slope greater than the slope at the maxima.  However, in a similar field of endeavor, McDonald teaches the location of the maxima of the plurality of peaks in the transmission spectrum of the second optical cavity coincide with the location of the plurality of peaks in the transmission spectrum of the first optical cavity having a slope greater than the slope at the maxima (fig 2a).  It would have been obvious to one of ordinary skill in the In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  This claim limitation is a functional result of the materials, temperature, optical thickness, and other unclaimed variables.  
Regarding Claim 36: Johnson in view of Grote discloses the invention as described in Claim 1 but does not specifically teach where the first etalon has a free spectral range, the second etalon has a free spectral range, and the difference between the first and second free spectral ranges is less than 10%.  However, in a similar field of endeavor, McDonald teaches first and second etalons with free spectral ranges with a small difference (¶50-51). It would have been obvious to one of ordinary skill in the art before the effective filing date to try to provide the combined device of Johnson and Grote with the minimal difference in free spectral ranges of McDonald for the purpose of providing selective wavelength tuning (¶43). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In addition, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).  
Regarding Claim 37: Johnson in view of Grote discloses the invention as described in Claim 1 but does not specifically teach where the first etalon has a free spectral range, the second etalon has a free spectral range, and the difference between the first and second free spectral ranges is less than 1%.  However, in a similar field of endeavor, McDonald teaches first and second etalons with free spectral ranges with a small difference (¶50-51). It would have been obvious to one of ordinary skill in the art before the effective filing date to try to provide the combined device of Johnson and Grote with the minimal difference in free spectral ranges of McDonald for the purpose of providing selective wavelength tuning (¶43). Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum range or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955).   In addition, while features of an apparatus may be recited either In re Schreiber, 44 USPQ2d 1429, 1432 (Fed. Cir. 1997).   

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 2014/0125991), previously cited, in view of Grote et al (US 2015/0153512), in further view of Mueller-Wirts (US 6,178,002), previously cited.  
Regarding Claim 22: Johnson in view of Grote discloses the invention as described in Claim 20, but does not specifically teach a third and fourth photodetector.  However, in a similar field of endeavor, Mueller-Wirts teaches a third photodetector disposed with respect to the first optical cavity (PDA1) and a fourth photodetector disposed with respect to the second optical cavity (PDB1). It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the combined device of Johnson and Grote with the additional photodetectors of Mueller-Wirts for the purpose of obtaining electronic signals for detection and rapid correction of laser frequency (abstract). Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art unless a new and unexpected result is produced.  In re Harza, 124 USPQ 378 (CCPA 1960).
Regarding Claim 23: Johnson in view of Grote in further view of Mueller-Wirts discloses the invention as described in Claim 22, and Mueller-Wirts further teaches wherein the first photodetector is configured to receive light reflected from the first optical cavity (PDA2) and the third photodetector is configured to receive light transmitted through the first optical cavity (PDA1; col 5 lines 47-65).
Regarding Claim 24: Johnson in view of Grote in further view of Mueller-Wirts discloses the invention as described in Claim 22, and Mueller-Wirts further teaches wherein the second photodetector is configured to receive light reflected from the second optical cavity (PDB2) and the fourth photodetector is configured to receive light transmitted through the second optical cavity (PDB1; col 5 lines 47-65).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M DEHERRERA whose telephone number is (303)297-4237.  The examiner can normally be reached on Monday-Thursday 8:30-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        9/2/21